Clinton, J.
Where property is seized in the possession of thé debtor, the presumption of law is that it belongs to him, and if a third person intervenes, claiming to be the owner of the property, plaintiff may, under the general issue, introduce evidence to show that the sale to intervenors was a -simulation. 4 M. 622; 16 L. 380.
2.Though there be an actual sale intended by the parties, and actual or' constructive delivery made; yet, if the property remains in possession of the vendor, not under a precarious title, but by precarious possession, it is subject to be seized for his debts.